Name: COMMISSION REGULATION (EC) No 546/95 of 10 March 1995 amending for the third time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: economic policy;  Europe;  animal product;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 11 . 3 . 95 | EN I Official Journal of the European Communities No L 55/29 COMMISSION REGULATION (EC) No 546/95 of 10 March 1995 amending for the third time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . Article 1 is amended as follows : (a) paragraphs 3, 4 and 5 are replaced by the following : *3 . As from 24 February 1995 producers may benefit on request, from an aid granted by the competent German authorities for the delivery to them of old sows falling under CN code 010392 11 weighing 160 kg or more on average per batch . 4. The aid granted :  to the first 14 000 fattened pigs and old sows delivered in Bavaria,  to the first 10 500 fattened pigs and to the first 1 050 piglets and young piglets delivered in Lower Saxony,  to the first 8 400 piglets delivered in Mecklen ­ burg-Vorpommern Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in par ­ ticular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (2), as last amended by Regulation (EC) No 321 /95 (3); Whereas, due to the continuation of the veterinary and commercial restrictions, it is appropriate to include old sows delivered in Bavaria in the buying-in scheme provided for by Regulation (EC) No 3146/94 ; whereas this amendment should apply from 24 February 1995 in order to reduce the economic losses to the producers concerned ; Whereas, due to several new outbreaks of classical swine fever in Bundesland Mecklenburg-Vorpommern, the vete ­ rinary and trade restrictions imposed by the German authorities have been enlarged to that area ; whereas these restrictions make the trade in piglets which are in surplus in these regions impossible ; whereas, it is therefore justi ­ fied to include piglets originating from these regions in the exceptional support measures introduced by Regula ­ tion (EC) No 3146/94 ; Whereas it is necessary to adjust the aid granted for the delivery of the animals to the present market situation taking into account the increase in market prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, is financed by the Community budget. 5. Germany is authorized to grant, in addition, at its own expense and on the terms laid down in this Regulation an aid for :  the following 6 000 fattened pigs and old sows delivered in Bavaria,  the following 4 500 fattened pigs and the following 450 piglets and young piglets deli ­ vered in Lower Saxony,  the following 3 600 piglets delivered in Meck ­ lenburg-Vorpommern.' (b) The following paragraph is added : '6. If the numbers in paragraphs 4 and 5 relating to fattened pigs and piglets delivered in Lower Saxony are reached, aid may be granted for a following 10 500 fattened pigs and a following 1 050 piglets on the terms laid down in paragraph 4 and for a following 4 500 fattened pigs and a following 450 piglets on the terms laid down in paragraph 5.' 2. In Article 2 'fattened pigs, piglets and young piglets' are replaced by 'fattened pigs, piglets, young piglets and old sows'. 3 . Article 5 is amended as follows : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3146/94 is hereby amended as follows : 0 OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 332, 22. 12. 1994, p . 23 . (a) in paragraph 1 , 'ECU 144' and 'ECU 122 are replaced by 'ECU 147' and 'ECU 125'.3) OJ No L 37, 17 . 2. 1995, p. 4. No L 55/30 FEN Official Journal of the European Communities 11 . 3 . 95 (b) in paragraph 3 , 'ECU 48 , 'ECU 41 , 'ECU 38 and 'ECU 33' are replaced by 'ECU 54', 'ECU 46', 'ECU 43' and 'ECU 37'. (c) the following paragraph is added : '4. The aid provided for in Article 1 (3), at farm ­ gate, shall be ECU 118 per 100 kilograms slaugh ­ tered weight for old sows weighing 160 kilograms or more on average per batch . The buying-in price is calculated in accordance with the established slaughtered weight. However if the animals are only weighed live, a coefficient of 0,78 is applied to the aid.' 4. The following phrase is added to Article 7 : '  the number and total weight of the old sows delivered.' 5. In the Annex, the following point is added : '3 . In Bundesland Mecklenburg-Vorpommern, the protection zones in the following Kreise : Bad Doberan GÃ ¼strow Ostvorpommern Nordvorpommern Demlin MÃ ¼ritz Parchim' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 24 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission